DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s arguments filed on 07/30/2021 have been entered and carefully considered with respect to claims 1 – 28, which are pending in this application. Claims 1, 10, 16, 20, 24, 26, and 28 have been amended. No claims were cancelled. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 28 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 11:
	Applicant alleges that Claim 1 is not obvious before the combination of cited prior art references. 
   	According to Applicant, Saito does not make obvious increasing a bitrate budget per frame. Indeed, higher "bitrate budget per coded frame" based on an "illumination level per one or more frames" as in claim 1 is not obvious from the cited references. 
 	Claim 28 features [1] an increase in a bitrate budget per frame and [2] a decrease in frame rate, where both are based on illumination level, and where these changes compensate each other. None of the currently cited references discloses an increase in bitrate budget that and drop in frame rate that compensates each other. 

 Response to Applicant’s arguments
	Examiner, however, does not ascribe to Applicant’s line of reasoning in regard to the pending claims as amended.    
	Applicant’s arguments have been reviewed but not found convincing in view of the new grounds of rejection based on the current combination of references of the most recent Office Action.
	Examiner reiterates that, in regard to claim 1, Su discloses: a video coding method, (See Su, Abstract, lines 1 – 3: video coding systems and methods) comprising:
	estimating an illumination level of a sequence of frames of a video capture; (See Su, Abstract and Par. 0022: video source 210 may be a camera that captures local image information as a video sequence; Par. 0052; Par. 0060; Pars. 0061, 0068, 0076 and 0093; - (above disclosures imply estimating illumination level of captured frames)) 
 	when the illumination level is below a first threshold, selecting a bitrate budget that is higher than a default bitrate budget; (See Su, Pars. 0053 - 0056; See also Pars. 0084, 0094 and disclosures in claims 5, 11 and 19;  - (N.B.: Par. 0028 discloses: selection of coding parameters to meet a target bit rate of coded video; video coders operate according to constraints imposed by bit rate requirements, quality requirements (which include illumination or brightness level of frames) – (Those citations suggest how selecting coding parameters to meet a target bit rate requirement correlate to selecting a bitrate budget that is higher than a default bitrate budget when illumination level is below a first threshold, in describing constraints related to the selection process)) 
 	Otherwise, selecting the bitrate budget for each frame in the video sequence according to 
Su appears not to be specific about selecting the bitrate budget, based on the illumination level, wherein a highest bitrate budget is selected for a lowest illumination level; nor about selecting the bitrate budget for each frame in the video sequence according to the default bitrate budget, and coding the frames by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective selected bitrate budgets.
Saito, however, teaches the concept of selecting the bitrate budget, in disclosing an image signal processing apparatus which performs compression processing by applying a predetermined compression method based on illumination (or brightness) level determining bitrate. (See Saito, Pars. 0168 and 0169) Saito also suggests, selecting bitrate budget, wherein a highest bitrate budget is selected for a lowest illumination level. (See Saito, as cited above in Pars. 0168 and 0169, See also Par. 0244; See further Fig. 4, Figs. 7A-7D: rate control based on brightness level; Fig. 10: brightness/compression degree correspondence function; Par. 0232: brightness value determining unit 214; Par. 0244: correspondence table of a brightness level and a compression degree to perform lossy compression)
	Moreover, while Saito is not specific the coding of the frames as indicated in the last limitation, in a similar line of endeavor Moussa teaches: coding the frames by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective selected bitrate budgets. (See Moussa, Pars. 0070 and 0073: coding of frames to different bit rates; Par. 0021, operations by video encoder 124; Par. 0046, lines 1 - 4; See also Par. 0064 and Pars. 0087 – 0090: various allocation of bitrate budgets; - (disclosures indicating use of coding parameters determined from selected bitrate budget for coding frames through motion compensated predictive coding technique))  
	Therefore, the rejections on the pending claims, including new claim 28, are maintained on the basis of the rationales used in the 103 rejection that follows below.
Consequently, Applicant’s request to put all pending claims to Allowance status cannot be granted as this point.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not 


8.	Claims 1 – 5, 8 - 10, 14 - 15, 18, 20 and 24 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 20140321534 A1), hereinafter “Su,” in view of Saito et al. (US 20060233446 A1), hereinafter “Saito,” and in view of Moussa (US 20180091773 A1)

	In regard to claim 1, Su discloses: a video coding method, (See Su, Abstract, lines 1 – 3: video coding systems and methods) comprising:
	estimating an illumination level of a sequence of frames of a video capture; (See Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame; Par. 0022: video source 210 may be a camera that captures local image information as a video sequence; Par. 0052: measuring statistic of frame may include measuring the brightness level; Par. 0060: brightness level (box 612) may also be measured for the frame or regions of the frame; See also, Pars. 0061, 0068, 0076 and 0093; - above disclosures imply estimating illumination level of captured frames) 
 	when the illumination level is below a first threshold, selecting a bitrate budget that is higher than a default bitrate budget; (See Su, Pars. 0053 - 0056: dark-scene score may indicate whether the brightness level of the frame is below a predetermined brightness threshold; See also Pars. 0084, 0094 and disclosures in claims 5, 11 and 19;  - (N.B.: Par. 0028 discloses: selection of coding parameters to meet a target bit rate of coded video; video coders operate according to constraints imposed by bit rate requirements, quality requirements (which include illumination or brightness level of frames) – (Those citations suggest how selecting coding parameters to meet a target bit rate requirement correlate to selecting a bitrate budget that is higher than a default bitrate budget when illumination level is below a first threshold, in describing constraints related to the selection process); See further Par. 0025 and also Pars. 0017, 0051 and 0056 and Fig. 5: dark scene score above threshold) 
 	Otherwise, selecting the bitrate budget for each frame in the video sequence according to the default bitrate budget; (See again above citations and in particular citations from Pars. 0028 in regard to selection process of bitrate budget) 
Su appears not to be specific about selecting the bitrate budget, based on the illumination level, wherein a highest bitrate budget is selected for a lowest illumination level; nor about selecting the bitrate budget for each frame in the video sequence according to the default bitrate budget, and
coding the frames by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective selected bitrate budgets.
Saito, however, teaches the concept of selecting the bitrate budget, in disclosing an image signal processing apparatus which performs compression processing by applying a predetermined compression method based on illumination (or brightness) level determining bitrate. (See Saito, Pars. 0168 and 0169: a compression method for sustaining bit resolution of a low-brightness (pixel) value preferentially to that of a high-brightness (pixel) value) Saito also suggests, selecting bitrate budget, wherein a highest bitrate budget is selected for a lowest illumination level. (See Saito, as cited above in Pars. 0168 and 0169, See also Par. 0244: execution unit 219 successively reduces the number of bits of the lower-order side data in each pixel based on the correspondence table of a brightness level and a compression degree to perform lossy compression; See further Fig. 4, Figs. 7A-7D: rate control based on brightness level; Fig. 10: brightness/compression degree correspondence function; Par. 0232: brightness value determining unit 214; Par. 0244: correspondence table of a brightness level and a compression degree to perform lossy compression)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Su and Saito before 
Moreover, while Saito is not specific the coding of the frames as indicated in the last limitation, in a similar line of endeavor Moussa teaches:
coding the frames by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective s. (See Moussa, Pars. 0070 and 0073: coding of frames to different bit rates; Par. 0021, lines 1 - 8: video encoder 124 may perform image compression operations on image data input to it from the image capture system 110. The video encoder 124 may code the input image data according to a predetermined coding protocol, such as ITU H.265 (also called "HEVC"), H.264, H.263 or the like; video coder 124 may code input image data according to motion-compensated predictive coding techniques; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image may induce the video encoder 124 to alter coding mode decisions for those portions of the image; See also Par. 0064; See also Pars. 0087 – 0090: various allocation of bitrate budgets; - (disclosures indicating use of coding parameters determined from selected bitrate budget for coding frames through motion compensated predictive coding technique))  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Su, Saito and Moussa before him/her, to combine those references in order to implement a video coding method with rate control for preserving detail in low-light scenes. Su discloses a method for encoding a frame may include calculating a dark-scene score for the frame based on measured statistics of the frame. The dark-scene score may be compared to a threshold. (See Su Abstract). Moussa complements Su by teaching coding frames by motion compensated predictive coding technique based on selected bitrate budget for the purpose of improving operation of an image processing system by improving image quality and resource usage within such system. (See Moussa, Par. 0004; Par. 0021, Par. 0046 and Pars. 0087 – 0090)


	In regard to claim 2, the claim discloses: the method of claim 1, further comprising, when the illumination level of the frames of the video capture is below the first threshold: decreasing a frame rate of the video capture from a default frame rate; (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate. As indicated in the context of the cited prior art, the adaptation suggests a decrease in the frame rate as possible outcome of the adaptation based on limited illumination level)) and wherein the coding codes the frames of the video capture both before and after the decrease in frame rate. (See rationale used in rejection of Claim 1 on the basis of Su, Par. 0075 and Moussa, Pars. 0070 and 0073: coding of frames; Par. 0021, lines 1 - 8: video encoder 124 performing image compression operations on image data input to it from the image capture system 110; video encoder 124 may code input image data according to a predetermined coding protocol, such as ITU H.265 (also called "HEVC"), H.264, H.263 or the like)  

	In regard to claim 3, the claim discloses: the method of claim 2, wherein the estimating of the illumination level is derived from characteristics of previously coded frames. (See Su, Par. 0027: for a new frame to be coded, the predictor 235 may search the reference picture cache 234 for image data that may serve as an appropriate prediction reference for the new frames; See further Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame (i.e., characteristics of frames); Par. 0052: measuring statistic of frame may include measuring the brightness level, which may also be measured for the frame or regions of the frame; See also, Pars.  0068 and 0093; - above disclosures imply estimating illumination level of captured frames and/or previously coded frames as indicated in Su, Par. 0025: video coder 230 may perform motion compensated predictive coding, which codes an input frame predictively with reference to one or more previously-coded frames)
  
	In regard to claim 4, the claim discloses: the method of claim 2, wherein the decreasing the frame rate is of future input frames. (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate; - As indicated in the context of the cited prior art, the adaptation suggests a decrease in the frame rate as possible outcome of the adaptation based on limited illumination level according to similar rationale applied to rejection of Claim 3); See also Par. 0021: video encoder 124 performing image compression operations on image data input from the image capture system 110; video encoder 124 may code input image data according to a predetermined coding protocol; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image)

	In regard to claim 5, the claim discloses: the method of claim 2, wherein, after the decrease in frame rate, the coding parameters are determined based on the decreased frame rate. (Par. 0028 discloses: selection of coding parameters to meet a target bit rate of coded video; video coders operate according to constraints imposed by bit rate requirements, quality requirements (which include illumination or brightness level of frames; See also rationale applied to rejection of claims 3 and 4 as analyzed above in regard to decreased frame rate as related to coding parameters)   
 
	In regard to claim 8, the claim discloses: the method of claim 1, wherein the estimating of the illumination level is derived from characteristics of previously coded frames. (See Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame (i.e., characteristics of frames); Par. 0052: measuring statistic of frame may include measuring the brightness (i.e., illumination) level, which may also be measured for the frame or regions of the frame; See also, Pars.  0068 and 0093; - above disclosures imply estimating illumination level of captured frames and/or previously coded frames as indicated in Su, Par. 0025; - (The cited passages of Su, including Par. 0025 which recites: video coder 230 may perform motion compensated predictive coding, which codes an input frame predictively with reference to one or more previously-coded frames, suggest the teaching of estimating based on a previously coded frame))

	In regard to claim 9, the claim discloses: the method 9. (Original) The method of claim 1, wherein the selecting the bitrate budget is of future input frames. (See rationale used in rejection of Claim 1 in regard to selecting a bitrate budget (See Su, Par. 0028 which discloses: selection of coding parameters as applied to video coders operating according to constraints imposed by quality requirements (which include illumination or brightness level of frames) during the selection process of bitrate budget; - See also Moussa, Pars. 0020, 0063 and 0100; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image)) 
 
	In regard to claim 10, the claim discloses: a video coding method, comprising: estimating an illumination level of a sequence of frames of a captured vide (See also rationale used in rejection of Claim 1 and Claim 2, as Claim 10 is a video coding method that is drawn on combination of features of both claims 1 and 2, as analyzed above)   

	In regard to claim 14, the claim discloses: the method of claim 10, wherein the estimating of the illumination level is derived from characteristics of previously coded frames previously coded. (See Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame (i.e., characteristics of frames); Par. 0052: measuring statistic of frame may include measuring the brightness (i.e., illumination) level, which may also be measured for the frame or regions of the frame; See also, Pars.  0068 and 0093; - above disclosures imply estimating illumination level of captured frames and/or previously coded frames as indicated in Su, Par. 0025)

	In regard to claim 15, the claim discloses: the method of claim 10, wherein the selecting the bitrate budget is of future input frames See Su, Par. 0028 which discloses: selection of coding parameters as applied to video coders operating according to constraints imposed by quality requirements (which include illumination or brightness level of frames) during the selection process of bitrate budget; - See also Moussa, Pars. 0020, 0063 and 0100; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image))

	In regard to claim 17, the claim discloses: the system of claim 16, further comprising, when the illumination level of the frames of the video capture is below the first threshold: decreasing a frame rate of the video capture from a default frame rate; (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate)) and wherein the coding codes the frames of the video capture both before and after the decrease in frame rate. Pars. 0070 and 0073: coding of frames; Par. 0021, lines 1 - 8: video encoder 124 performing image compression operations on image data input to it from the image capture system 110; video encoder 124 may code input image data according to a predetermined coding protocol)

	In regard to claim 20, the claim discloses: a computer system, comprising: at least one processor; at least one memory comprising instructions configured to be executed by the at least one processor to perform a method comprising: estimating an illumination level of a sequence of frames of a video capture; (See Su, Abstract and Par. 0022, and  Pars. 0061, 0068, 0076 and 0093; - above disclosures imply estimating illumination level of captured frames) when the illumination level is below a first threshold, decreasing a frame rate of the video capture from a default frame rate; (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate)) coding the frames of the video capture both before and after the decreasing frame rate by5Application No. 16/125,013PatentDocket No. 082438.311140P40028US1 Customer No. 139020a motion compensated predictive coding technique. Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image may induce the video encoder 124 to alter coding mode decisions for those portions of the image; See also Par. 0064; See also Pars. 0087 – 0090: various allocation of bitrate budgets; - (disclosures indicating use of coding parameters determined from selected bitrate budget for coding frames through motion compensated predictive coding technique))  

	In regard to claim 24, the claim discloses: a non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising: estimating an illumination level of a sequence of frames of a video capture; when the illumination level is below a first threshold, selecting a bitrate budget per frame that is higher than a default bitrate budget, wherein a highest bitrate budget is selected for a lowest illumination level; otherwise, selecting the bitrate budget according to the default bitrate budget; and coding the frames by a motion compensated predictive coding technique using coding parameters determined from the selected bitrate budget. (See rationale applied to rejection of Claim 1, as Claim 24 is a non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method drawn to the method of Claim 1)   

	In regard to claim 25, the claim discloses the medium of claim 24, wherein the method further comprises, when the illumination level of the frames of the video capture is below the first threshold: decreasing a frame rate of the video capture from a default frame rate; ; (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate)) and wherein the coding codes the frames of the video capture both before and after the decrease in frame rate. (See Su, Par. 0075 and Moussa, Pars. 0070 and 0073: coding of frames; Par. 0021, lines 1 - 8: video encoder 124 performing image compression operations on image data input to it from the image capture system 110; video encoder 124 may code input image data according to a predetermined coding protocol) 

	In regard to claim 26, the claim discloses: a non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising: estimating an illumination level of a sequence of frames of a video capture; (See Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame; Par. 0052: measuring statistic of frame may include measuring the brightness level; Par. 0060: brightness level (box 612) may also be measured for the frame or regions of the frame; See also, Pars. 0061, 0068, 0076 and 0093; - above disclosures imply estimating illumination level of captured frames) when the illumination level is below a first threshold, decreasing a frame rate of the video capture from a default frame rate; and coding the frames of the video capture both before and after the decreasing frame rate by a motion compensated predictive coding technique. (See Moussa, Pars. 0020, 0063 and 0100: image processing pipeline may perform frame rate adaptation; - (Frame rate adaptation involves increasing/decreasing frame rate)
 
	In regard to claim 27, the claim discloses: the medium of claim 26, wherein the method further comprises: when the illumination level of the frames of the video capture is below the first threshold, selecting a bitrate budget that is higher than a default bitrate budget; otherwise, selecting the bitrate budget according to the default bitrate budget; and wherein the coding the frames is based on coding parameters determined from one of the selected bitrate budgets and the decreased frame rates. ((Par. 0028 discloses: selection of coding parameters to meet a target bit rate of coded video; video coders operate according to constraints imposed by bit rate requirements, quality requirements (which include illumination or brightness level of frames) 

	In regard to claim 28, the claim discloses: a video coding method, comprising:
of a sequence of frames of a video capture; (See rationale applied to rejection of Claim 1 on the basis of Su, Abstract, Pars. 0022, 0052 and Pars. 0061, 0068, 0076 and 0093)
when the illumination level of a current frame falls below a first threshold: 
increasing a default bitrate budget for each frame in the video sequence (See rationale applied to rejection of Claim 1 on the basis of Su, Pars. 0017, 0025, 0051 and 0056; Fig. 5, Pars. 0053 - 0056: and Pars. 0084, 0094; See also Saito, Pars. 0168, 0169, 0244 and Fig. 4, Figs. 7A-7D: and Fig. 10 as cited in rejection of Claim 1) and decreasing a frame rate of the video sequence wherein the increase In the frames’ bitrate budget is compensated by the decreasing frame rate; (See again rationale applied to rejection of Claim 1) and coding frames of the video by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective (See Moussa, Pars. 0070 and 0073: coding of frames to different bit rates; Par. 0021, lines 1 - 8: video encoder 124 may perform image compression operations on image data input to it from the image capture system 110. The video encoder 124 may code the input image data according to a predetermined coding protocol, such as ITU H.265 (also called "HEVC"), H.264, H.263 or the like; video coder 124 may code input image data according to motion-compensated predictive coding techniques; See further Par. 0046, Par. 0064 and Pars. 0087 – 0090: various allocation of bitrate budgets; - (disclosures indicating use of coding parameters determined from selected bitrate budget for coding frames through motion compensated predictive coding technique)


9.	Claims 6, 7, 11 - 13, 16, 18, 19, and 21 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su, in view of Saito and  Moussa and in view of Lundberg (US 20170169797 A1 A1).

	In regard to claim 6, the combination of Su, Saito and Moussa discloses: the method of claim 1, but is not quite specific about the method further comprising, when the illumination level of the frames of the video capture is below the first threshold, selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold; when the illumination level is between two successive thresholds of the plurality of thresholds, the selected bitrate budget is higher than a bitrate budget selected for illumination level2Application No. 16/125,013Patent Docket No. 082438.311140P40028US 1Customer No. 139020that is higher than the two successive thresholds and is lower than a bitrate budget selected for illumination level that is lower than the two successive thresholds. 
	However, in the same line of endeavor, Lundberg teaches: when the illumination level of the frames of the video capture is below the first threshold, (See Lundberg, Abstract: light determination block configured to determine a light level in images of a captured scene;      Pars. 0008 - 0012: light level scale discretized into a plurality of distinct light levels comprising at least a low light level, an intermediate light level and a high light level; - which suggests different thresholds such as a first threshold) selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold; (See again Lundberg, as cited above in Pars. 0008 - 0012: light level scale is discretized into a plurality of distinct light levels in a succession of values in increasing or decreasing order) when the illumination level is between two successive thresholds of the plurality of thresholds, (See Lundberg, Par. 0008: intermediate light level; Par. 0010: light level between two adjacent distinct light levels) the selected bitrate budget is higher than a bitrate budget selected for illumination level2Application No. 16/125,013Patent Docket No. 082438.311140P40028US 1Customer No. 139020that is higher than the two successive thresholds and is lower than a bitrate budget selected for illumination level that is lower than the two successive thresholds. (See Lundberg, Pars. 0015 – 0016: maximum bit rate is associated with each respective distinct light level; See also Par. 0037: Using maximum bit rate, a predefined limit is used for keeping the bit rate close to or below a certain predetermined threshold. The limit is implemented as a fixed parameter to the bit rate controller 120;  Par. 0043: Depending on the light level determined by the light determination block 202 the maximum bit rate setting block 204 is configured to set different maximum bit rates; See further disclosure in Claim 1)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Su, Moussa and Lunberg before him/her, to combine those references in order to implement a video coding method based on selected bitrate budget for the purpose of improving operation of an image processing system by selecting a plurality of thresholds for various illumination levels to select an adequate  bitrate budget when the illumination level of the frames of the video capture is determined for particular range of thresholds.
 
	In regard to claim 7, the claim discloses: the method of claim 1, further comprising, when the illumination level of the frames of the video capture is below the first threshold, the selected bitrate budget of each frame is allocated to regions of each frame that are dark in high proportion than a respective allocation under the default bitrate budget. (See Lundberg, Par. 0009: larger portion of the constant quality bit rate is allowed in "complete darkness"; Par. 0037: bit rate controller 120 is arranged to vary the bit rate such that a certain image quality is maintained, such as for dark regions)

	In regard to claim 11, the claim discloses: the method of claim 10, further comprising: when the illumination level of the frames of the  captured video is below the first threshold, (See Lundberg, Abstract: light determination block configured to determine a light level in images of a captured scene; Pars. 0008 - 0012: light level scale discretized into a plurality of distinct light levels comprising at least a low light level, an intermediate light level and a high light level; - which suggests different thresholds such as a first threshold (i.e., selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold));  selecting a bitrate budget that is higher than a default bitrate budget; otherwise, selecting the bitrate budget according to the (See again Lundberg, as cited above in Pars. 0008 - 0012: light level scale is discretized into a plurality of distinct light levels in a succession of values in increasing or decreasing order; See Moussa, Pars. 0070 and 0073: coding of frames to different bit rates; Par. 0021, lines 1 - 8: video encoder 124 may perform image compression operations on image data input to it from the image capture system 110; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image; See also Par. 0064 and Pars. 0087 – 0090)) 

	In regard to claim 12, the claim discloses: the method of claim 10, comprising, when the illumination level of the frames of the captured video is below the first threshold, (See Lundberg, Abstract and Pars. 0008 – 0012 as cited in rejection of Claim 6) selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold;3Application No. 16/125,013Patent (Lundberg, in Pars. 0008, 0010 and 0012 as in Claim 6 rejection) Docket No. 082438.311140P40028US 1Customer No. 139020when the illumination level is between two successive thresholds of the plurality of thresholds, (See Lundberg, Par. 0008 and Par. 0010: light level between two adjacent distinct light levels) the selected bitrate budget is higher than a bitrate budget selected for illumination level that is higher than the two successive thresholds and is lower than a bitrate budget selected for illumination level that is lower than the two successive thresholds. (See Lundberg, Pars. 0015 – 0016: maximum bit rate associated with each respective distinct light level; Par. 0037: predefined limit used for keeping the bit rate close to or below a certain predetermined threshold fixed by the bit rate controller 120; Par. 0043: maximum bit rate setting block 204 configured to set different maximum bit rates depending on light level determined by light determination block 202; See further disclosure in Claim 1)

	In regard to claim 13, the claim discloses: the method of claim 10, further comprising, when the illumination level of the frames of the captured video is below the first threshold, the selected bitrate budget of each frame is allocated to regions of the each frame that are dark in high proportion than a respective allocation under the default bitrate budget. (See Lundberg, Par. 0009: larger portion of the constant quality bit rate is allowed in "complete darkness"; Par. 0037: bit rate controller 120 is arranged to vary the bit rate such that a certain image quality is maintained, such as for dark regions)

	In regard to claim 16, the claim discloses: a computer system, comprising: at least one processor; at least one memory comprising instructions configured to be executed by the at least one processor to perform a method comprising: estimating an illumination level of a sequence of frames of a video capture; (See Su, Abstract: calculating a dark-scene score for the frame based on measured statistics of the frame; Par. 0022: video source 210 may be a camera that captures local image information as a video sequence; Par. 0052: measuring statistic of frame may include measuring the brightness level; Par. 0060: brightness level (box 612) may also be measured for the frame or regions of the frame; See also, Pars. 0061, 0068, 0076 and 0093; - above disclosures imply estimating illumination level of captured frames) when the illumination level is below a first threshold, selecting a bitrate budget that is higher than a default bitrate budget, wherein a highest bitrate budget is selected for a lowest illumination level; otherwise, selecting the bitrate budget for each frame in the video sequence according to the default bitrate budget, and coding the frames by a motion compensated predictive coding technique using coding parameters determined from the frames’ respective s. (See Lundberg, as cited above in Pars. 0008 - 0012: light level scale is discretized into a plurality of distinct light levels in a succession of values in increasing or decreasing order; See Moussa, Pars. 0070 and 0073: coding of frames to different bit rates; Par. 0021, lines 1 - 8: video encoder 124 may perform image compression operations on image data input to it from the image capture system 110; Par. 0046, lines 1 - 4: altering allocations of bitrate budget to different portions of an input image; See also Par. 0064 and Pars. 0087 – 0090))

	In regard to claim 18, the claim discloses: the method of claim 16, further comprising, when the illumination level of the frames of the video capture is below the first threshold, (See Lundberg, Abstract and Pars. 0008 – 0012 as cited in rejection of Claim 6) selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold; when the illumination level is between two successive thresholds of the plurality of thresholds, (See Lundberg, Par. 0008 and Par. 0010: light level between two adjacent distinct light levels) the selected bitrate budget is higher than a bitrate budget selected for illumination level that is higher than the two successive thresholds and is lower than a bitrate budget selected for illumination level that is lower than the two successive thresholds. (See Lundberg, Pars. 0015 – 0016: maximum bit rate associated with each respective distinct light level; Par. 0037: predefined limit used for keeping the bit rate close to or below a certain predetermined threshold fixed by the bit rate controller 120; Par. 0043: maximum bit rate setting block 204 configured to set different maximum bit rates depending on light level determined by light determination block 202; See further disclosure in Claim 1)
  
	In regard to claim 19, the claim discloses: the method of claim 16, further comprising, when the illumination level of the frames of the video capture is below the first threshold, the selected bitrate budget of each frame is allocated to regions of each frame that are dark in high proportion than a respective allocation under the default bitrate budget. (See Lundberg, Par. 0009: larger portion of the constant quality bit rate is allowed in "complete darkness"; Par. 0037: bit rate controller 120 is arranged to vary the bit rate such that a certain image quality is maintained, such as for dark regions)  

	In regard to claim 21, the claim discloses: the system of claim 20, further comprising: when the illumination level of the frames of the video capture is below the first threshold, selecting a bitrate budget that is higher than a default bitrate budget; otherwise, selecting the bitrate budget according to the default bitrate budget; (See Lundberg, Abstract: light determination block configured to determine a light level in images of a captured scene; Pars. 0008 - 0012: light level scale discretized into a plurality of distinct light levels comprising at least a low light level, an intermediate light level and a high light level; - which suggests different thresholds such as a first threshold (i.e., selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold)) and wherein the coding the frames is based on coding parameters determined from one of the selected bitrate budgets and the decreased frame rates. (Par. 0064; See also Pars. 0087 – 0090: various allocation of bitrate budgets; - (disclosures indicating use of coding parameters determined from selected bitrate budget for coding frames through motion compensated predictive coding technique))   

	In regard to claim 22, the claim discloses: the system of claim 20, further comprising, when the illumination level of the frames of the video capture is below the first threshold, , (See Lundberg, Abstract and Pars. 0008 – 0012 as cited in rejection of Claim 6) selecting a plurality of thresholds, the plurality of thresholds having successive values that are lower than the first threshold; when the illumination level is between two successive thresholds of the plurality of thresholds, (See Lundberg, Par. 0008 and Par. 0010: light level between two adjacent distinct light levels), the selected bitrate budget is higher than a bitrate budget selected for illumination level that is higher than the two successive thresholds and is lower than a bitrate budget selected for illumination level that is lower than the two successive thresholds. (See Lundberg, Pars. 0015 – 0016; Par. 0043: and disclosure in Claim 1; Refer also to rationale used in rejection of Claim 6 as analyzed above)
  
	In regard to claim 23, the claim discloses: the system of claim 20, further comprising, when the illumination level of the frames of the video capture is below the first threshold, the selected bitrate budget of each frame is allocated to regions of the each frame that are dark in high proportion than a respective allocation under the default bitrate budget. (See Lundberg, Par. 0009 and Par. 0037: bit rate controller to vary the bit rate such that a certain image quality is maintained, such as for dark regions; See rationale used in rejection of claims 13 and 19 for similar limitations)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Guo et al. (US 20180352259 A1) teaches Video Compression Techniques for High Dynamic Range Data.
		Guionnet et al. (US 20070092147 A1) teaches Multiple-reference motion estimation method and device, coding method and device, computer program products and corresponding storage means.
		Singer et al. (US 20140092987 A1) teaches ENTROPY CODING TECHNIQUES AND PROTOCOL TO SUPPORT PARALLEL PROCESSING WITH LOW LATENCY.
		Shaick (US 10447942 B1) teaches Flash control for video capture.
		Gopal et al. (US 10255683 B1) teaches Discontinuity detection in video data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487

/MD N HAQUE/Primary Examiner, Art Unit 2487